Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 15 are presented for examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 7 to 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (USPAP 2016/0085692).
Claims 1 and 15:
Kwok substantially teaches the claimed invention.  Kwok teaches an encryption integrity check in memory system, method and apparatus.  The apparatus comprising: a main memory (100) comprising a far memory (130) and near memory (120) and the main memory coupled to a CPU (110) (see fig. 1 and par 0013).  Kwok also teaches that a FMC (far memory controller) (135) coupled to a CPU (110) performing an integrity check of the main memory (see par. 0018).  
Kwok teaches that FMC receives a write request from a host wherein the received data is encrypted and a cyclic redundancy check (CRC) is calculated and appended to the encrypted data generating encrypted CRC (see par. 0019 to 0021).  Kwok teaches that the stored encrypted data is checked for errors by matching the read CRC with a computed CRC and if an error is detected performing an error routine (see par. 0027).  Kwok teaches that a computer program product of a non-transitory computer readable medium which, when executed by a controller coupled to a memory device configures the controller to perform the steps of receiving a write request from a host and performing integrity checking of the data using a CRC code (see par. 0079).
Kwok fails to specifically, teach notifying the host system that the encrypted write data contains an error; however, this teaching is obvious to the teachings of Kwok because Kwok teaches that an apparatus for performing integrity check of a memory includes a return being performed for a read request if the CRC check fails and an error routing being performed if a write CRC checks fails.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Kwok would comprise the steps of notifying the host system that the encrypted write data contains an error since Kwok teaches an integrity check for a memory includes applying an error routine when an error is detected from a CRC comparison not matching.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method and an apparatus for performing integrity checks of a memory that applies an error routine when a CRC check mismatch is detected as taught by Kwok (see par. 0065 et seq.).
As per claims 2 and 3, Kwok teaches that the data is encrypted according to Advanced Encryption Standard (AES) and the error code is a cyclic redundancy check (CRC code) (see par. 0018 to 0019).  Kwok teaches that a plaintext CRC is XORed with a 16 byte value to produced an encrypted CRC and the CRC may comprise a length of 4 bits (see par. 0021 and 0033).
As per claim 4, Kwok teaches that the plaintext encrypted CRC (234) data is compared with computed plaintext CRC (238) to check for a match and if a mismatch then performing an error routine (see par. 0029 et seq.).  

As per claim 7, Kwok teaches storing the generated encrypted CRC in a memory and if a match performing a return data routine (see par. 0022 and 0027).

Claim 8:
Kwok substantially teaches the claimed invention.  Kwok teaches an encryption integrity check in memory system, method and apparatus.  The apparatus comprising: a main memory (100) comprising a far memory (130) and near memory (120) and the main memory coupled to a CPU (110) (see fig. 1 and par 0013).  Kwok also teaches that a FMC (far memory controller) (135) coupled to a CPU (110) performing an integrity check of the main memory (see par. 0018).  
Kwok teaches that FMC receives a write request from a host wherein the received data is encrypted and a cyclic redundancy check (CRC) is calculated and appended to the encrypted data generating encrypted CRC (see par. 0019 to 0021).  Kwok teaches that the stored encrypted data is checked for errors by matching the read CRC with a computed CRC and if an error is detected performing an error routine (see par. 0027).  
Kwok fails to specifically, teach the steps of “requesting the host system to resend the encrypted write data;” however, this teaching is obvious to the teachings of Kwok because Kwok teaches that an apparatus for performing integrity check of a memory includes a refresh operation wherein a memory refreshes and re-encrypted and updating the write count associated with the refresh operation.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Kwok would comprise the steps of requesting the host system to resend the encrypted write data since, Kwok teaches that to lower gate count and power consumption, refreshing the memory and re-encrypting the data.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method and an apparatus for performing integrity checks of a memory that applies a process for lower the gate count and power consumption by a refresh process as taught by Kwok (see par. 0029 et seq.).
As per claims 9 and 10, Kwok teaches that the data is encrypted according to Advanced Encryption Standard (AES) and the error code is a cyclic redundancy check (CRC code) (see par. 0018 to 0019).  Kwok teaches that a plaintext CRC is XORed with a 16 byte value to produce an encrypted CRC and the CRC may comprise a length of 4 bits (see par. 0021 and 0033).
As per claim 11, Kwok teaches that the plaintext encrypted CRC (234) data is compared with computed plaintext CRC (238) to check for a match and if a mismatch then performing an error routine (see par. 0029 et seq.).  
As per claim 14, Kwok teaches storing the generated encrypted CRC in a memory and if a match performing a return data routine (see par. 0022 and 0027).


Allowable Subject Matter
Claims 5 to 6 and 12 to 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ware et al.	(USPAP 2014/0173238) discloses a system and method for protecting data and instructions using an encryption scheme.
Raam		(USPAP 2014/0040639) discloses a method and an apparatus for an encrypted transport solid state disk controller comprising a SSD controller connected to a host and a flash memory.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112